In an action to recover damages for personal injuries sustained by plaintiff as a result of defendant’s negligent operation of a motor vehicle, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated February 23, 1962, as granted defendant’s motion to examine him before trial. Order, insofar as appealed from, affirmed, with $10 costs and disbursements; the examination to proceed on 10 days’ written notice or on any other date mutually fixed by the parties. No opinion. Beldock, P; J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.